737 N.W.2d 767 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Robert Charles HOFFMAN, Defendant-Appellee.
Docket No. 133536. COA No. 266560.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the February 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal to determine (1) whether a criminal defendant, by pleading no contest, waives the ability to challenge an alleged violation of his Sixth Amendment right of self-representation; (2) whether the right of self-representation extends to a plea hearing; and (3) whether a denial of the right of self-representation renders a subsequent plea involuntary as a matter of law.